DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 62, 67, 80-86, and 90-92.

Election/Restrictions
Applicant’s election of JP4-039 in the reply filed on 02/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 63-66, 68-79 and 89 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant elected compound a) JP4-039. Claims 63-66, 68-79 and 89 are directed to compound b), c) or d) and not to compound a) JP4-039. 

Claim Rejections - 35 USC § 112 – First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 62, 67, 80-86, and 89-92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for mitigating ionizing irradiation-induced esophagitis, does not reasonably provide enablement for preventing ionizing irradiation-induced esophagitis. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to preventing ionizing irradiation-induced esophagitis. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites Lipson (US 2012/0244169). Lipson disclose in paragraph [0031] wherein exposure to ionizing radiation can come from electrons, atomic ions, and environmental sources. Such sources cannot always be avoided such that prevention may occur. 
		

The breadth of the claims

The claims are broadly drawn to preventing ionizing irradiation-induced esophagitis with no recitation of how ionizing irradiation-induced esophagitis is prevented instead of mitigated.

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for practicing the claimed invention in its “full scope”. No reasonably specific guidance is provided concerning useful protocols for carrying out the invention as claimed, other than mitigating ionizing irradiation-induced esophagitis. The latter is corroborated by the working examples.  

4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.

Claim Rejections - 35 USC § 112 – Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 83 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 83 fail to further limit the subject matter of claim 62. Claim 83 recites wherein the subject is susceptible to or has esophagitis. Claim 62 recites wherein the subject is in need of treatment for esophagitis. Thus, claim 62 already recites wherein the subject is susceptible to and has esophagitis. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 62, 67, 80-86 and 90-92 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wipf et al. (WO 2010/009389, Jan. 21. 2010) in view of Lipson (US 2012/0244169, Sep. 27, 2012).
Wipf et al. disclose methods for preventing, mitigating and treating damage caused by radiation. The method comprises delivering a compound to a patient in an amount and dosage regiment effective to prevent, mitigate or treat damage caused by radiation (abstract). In one embodiment, the radiation is ionizing radiation (page 37, lines 14-15). Suitable compounds include JP4-039 (page 30, line 6).  In one non-limiting embodiment, an effective dose ranges from 0.1 or 1 mg/kg to 100 mg/kg (page 36, line 20). The therapeutic window between the minimally-effective dose, and maximum tolerable dose in a subject can be determined empirically by a person of skill in the art, with end points being determinable by in vitro and in vivo assays, such as those 
Wipf et al. differ from the instant claims insofar as not disclosing wherein the compound is delivered to a subject to mitigate ionizing irradiation-induced esophagitis in a subject in need of treatment for esophagitis and wherein the subject is administered radiation therapy for treating non-small cell lung cancer. 
However, Lipson discloses methods and medicaments useful for treatment of radiation-induced disorders (¶ [0002]). Radiation therapy, which uses ionizing radiation to kill cancer cells and shrink tumors, is used in treating approximately half of all people with cancer. With respect to lung cancer, for example, both small-cell and non-small cell lung cancers are frequently treated with radiation therapy. More than half of patients diagnosed with non-small cell lung cancer will receive radiation therapy at some time during their treatment. Although radiation therapy is a proven method for controlling malignancies and prolonging life of the cancer patient, radiation also causes injury to normal tissue. Irradiation of cancers inevitably leads to irradiation of some normal tissue which can then give rise to tissue injury and loss of function. Radiation esophagitis is a 
It would have been prima facie obvious to one of ordinary skill in the art to have administered JP4-039 to a subject in need of treatment for ionized irradiation-induced esophagitis since ionized irradiation-induced esophagitis is damage caused by ionized radiation as taught by Lipson and JP4-039 may be used to treat damage caused by ionized radiation. 
It would have been prima facie obvious to one of ordinary skill in the art to have administered JP4-039 to a subject receiving radiation therapy for treating non-small cell lung cancer since radiation esophagitis is a common side effect of radiation therapy for lung cancer and lung cancers include non-small cell lung cancer as taught by Lipson. 
	In regards to instant claim 85 reciting wherein the method does not include administering manganese superoxide dismutase-phospholipid, Wipf et al. do not disclose wherein manganese superoxide dismutase-phospholipid is required to treat damage caused by ionized radiation. Therefore, it would have been obvious to one of ordinary skill in the art to have the method not include administering manganese superoxide dismutase-phospholipid. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 62, 67, 80-86, and 90-92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 13-22 of U.S. Patent No. 8,822,541 in view of Lipson (US 2012/0244169, Sep. 27, 2012). The pending and patented claims both recite administering JP4-039. The pending claims differ from the patented claims insofar as not reciting wherein JP4-039 is administered to mitigate ionizing irradiation-induced esophagitis. However, Lipson discloses wherein radiation esophagitis is a radiation-induced disorder (¶ [0007]). The patented claims recite wherein JP4-039 is used to mitigate radiation injury. Accordingly, it would have been obvious to one of ordinary skill in the art to have administered JP4-039 to mitigate ionizing irradiation-induced esophagitis since it is a known radiation injury as taught by Lipson. 

Conclusion

Claims 62, 67, 80-86, and 90-92 are rejected.
Claims 63-66, 68-79 and 89 are withdrawn.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.